UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7936


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARIO SALAS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:98-cr-00166-JRS-1)


Submitted:   March 25, 2014                 Decided:   March 28, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario Salas, Appellant Pro Se.     Brian R. Hood, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mario Salas appeals the district court’s order denying

his Fed. R. Crim. P. 36 motion to correct a clerical error in

his criminal judgment.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.   See United States v. Salas, No. 3:98-cr-

00166-JRS-1 (E.D. Va. Oct. 11, 2013).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2